Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-6, 8, 9, 11-13 , 17-20, 22 -24 are rejected under 35 U.S.C. 103 as being unpatentable over Karamuk et al. ( US 20180041852) , hereinafter Karamuk in view of Zagl ( US 20160167291). 

As to Claim 1, Karamu teaches an acoustic ear fitting ( hearing aid , 100 Figures 2-7) comprising: a core member( core 102); and a composite cover ( seal 104,106 [0019]) coupled to the core member( 102), the composite cover being permeable to air (hydrophilic polyurethane foam ( porous, [0022] and [0003] . Regarding the following: the composite cover being comprised of a porous fluoropolymer membrane having a microstructure including a fold and an elastomer applied to a portion of less than all of the porous fluoropolymer membrane, the elastomer operating to restore the microstructure of the porous fluoropolymer membrane including the fold after a force causing a deformation of the porous fluoropolymer membrane is removed,  Karamuk teaches with respect to materials, the seals 104 and 106 may be formed from compliant material configured to conform to the shape of the ear canal. Suitable materials include elastomeric foams having compliance properties (and dimensions) configured to conform to the shape of the intended portion of the ear canal (e.g., the bony portion) and exert a spring force on the ear canal so as to hold the hearing assistance device 100 in place in the ear canal. Exemplary foams, both open cell and closed cell, include but are not limited to foams formed from polyurethanes, silicones, polyethylenes, fluoropolymers and copolymers thereof. Hydrophilic polyurethane foam is one specific example. In at least some embodiments, all or a portion of the seals can comprise a hydrophobic material including a hydrophobic layer or coating that is also permeable to water vapor transmission. Examples of such materials include, but are not limited to, silicones and fluoropolymers such as expanded polytetrafluoroethylene (PTFE). [0023] Karamu does not explicitly teach porous fluoropolymer membrane having a microstructure including a fold and an elastomer applied to a portion of less than all of the porous fluoropolymer membrane, the elastomer operating to restore the microstructure of the porous fluoropolymer membrane including the fold after a force causing a deformation of the porous fluoropolymer membrane is removed. However, Zagl in related field (polymers including porous materials) teaches process for the formation of a structured porous film which shows any kind of geometric out-of-plane structures, such as wrinkles, foldings etc., which process should allow to tailor the structures especially on micro- and nanoscopic level, to obtain a permanent structuring  Thus, Zagl teaches a process of structured porous fluoropolymer film or membrane where the geometric out-of-plane structures, such as wrinkles, foldings etc. are formed (porous fluoropolymer membrane having a microstructure including a fold) and the porous material may be fully or partially filled with a flexible material such as liquid thus teaching the limitation of elastomer applied to a portion of less than all of the porous fluoropolymer membrane. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known structuring process for the well-known elastomeric materials that 
As to Claim 2, Karamuk in view of Zagl teaches the limitations of Claim 1, and wherein the composite cover is acoustically transparent, the seals must be durable in that there is no more than minimal degradation or change of structural integrity in response to prolonged contact with sweat, ear wax and soapy water. The seals should also be skin biocompatible, [0004], thus “acoustically transparent” as described in the applicant’s specification on [0061].
As to Claim 3, Karamuk in view of Zagl teaches the limitations of Claim 1, and wherein the composite cover is acoustically enhancing, since Karamuk teaches on [0019], an exemplary hearing device 100 includes a core 102, a medial seal 104, a lateral seal 106, and a volume of viscous medium 108 located within a cavity that is located between an exterior surface of the core and an interior surface of the medial seal 104. The viscous medium may be, for example, a purely viscous medium, a viscoelastic medium, or a gelled viscous medium and [0023] viscous medium 108, the viscous medium employed will preferably enhance sound attenuation without significantly increasing the stiffness of the associated seal (e.g., seal 104), Karamuk teaches the composite seal is acoustically “enhancing” or is acoustically transparent to the sound as described in the applicant’s specification [0063].
 
As to Claim 4, Karamuk in view of Zagl teaches the limitations of Claim 2, and wherein the composite cover operates to provide ambient noise isolation, Karamuk on [0004] teaches the seals should provide acoustic attenuation ( thus noise attenuation or noise isolation” in order to prevent feedback (e.g., >40 dB between 200 Hz and 6 kHz).  
As to Claim 5, Karamuk in view of Zagl teaches the limitations of Claim 1, and wherein moisture is free to pass through the composite cover and exit a user's ear canal, Karamuk teaches Hydrophilic polyurethane foam is one specific example. In at least some embodiments, all or a portion of the seals can comprise a hydrophobic material including a hydrophobic layer or coating that is also permeable to water vapor transmission. [0022].Thus, Karamuk teaches the hydrophobic layer or coating used for moisture or vapor transmission and thus enabling the moisture from the hearing aid exit a user’s ear canal.  
As to Claim 6, Karamuk in view of Zagl teaches the limitations of Claim 1, and wherein the composite cover is vapor permeable, Karamuk teaches Hydrophilic polyurethane foam is one specific example. In at least some embodiments, all or a portion of the seals can comprise a hydrophobic material including a hydrophobic layer or coating that is also permeable to water vapor transmission. [0022]. 
As to Claim 8, Karamuk in view of Zagl teaches the limitations of Claim 1, and, wherein the core member is comprised of a foam, the seals 104 and 106 may be formed from compliant material configured to conform to the shape of the ear canal. Suitable materials include elastomeric foams having compliance properties (and dimensions)  
As to Claim 9, Karamuk in view of Zagl teaches the limitations of Claim 1, and, wherein the foam is elastomeric, the seals 104 and 106 may be formed from compliant material configured to conform to the shape of the ear canal. Suitable materials include elastomeric foams having compliance properties (and dimensions) configured to conform to the shape of the intended portion of the ear canal. See at least Karamuk on [0022]. 
As to Claim 11, Karamuk in view of Zagl teaches the limitations of Claim 1, and, wherein the composite cover (Karamuk teaches seal 102,104 Figures 6 and 7) is coupled to an outside surface of the core member (core member 102). 
As to Claim 12, Karamuk in view of Zagl teaches the limitations of Claim 1, and wherein the acoustic ear fitting is conformable to a shape of a user's ear, Karamuk on [0003] teaches the seals are frequently formed from a highly porous and highly compliant foam material (e.g., hydrophilic polyurethane foam), which conforms to the ear canal geometry by deflection and compression, using a net-shape molding process. 
As to Claim 13, Karamuk in view of Zagl teaches the limitations of Claim 1, and wherein the porous fluoropolymer membrane includes expanded polytetrafluoroethylene, Karamuk teaches [0022] all or a portion of the seals can comprise a hydrophobic material including a hydrophobic layer or coating that is also permeable to water vapor transmission. Examples of such materials include, but are not 
As to Claim 17, Karamuk teaches an acoustic ear fitting ( hearing aid, Figures 5 -8) comprising: a compliant scaffold; and an air permeable membrane coupled to the compliant scaffold, the air permeable membrane being comprised of a plurality of porous fluoropolymer layers including a porous fluoropolymer layer having a microstructure including a fold and an elastomer applied to the air permeable membrane such that the elastomer encapsulates a portion of the fold in the microstructure, the seals 104 and 106 may be formed from compliant material configured to conform to the shape of the ear canal ( thus teaching compliant scaffold) . Suitable materials include elastomeric foams having compliance properties (and dimensions) configured to conform to the shape of the intended portion of the ear canal (e.g., the bony portion) and exert a spring force on the ear canal so as to hold the hearing assistance device 100 in place in the ear canal. Exemplary foams, both open cell and closed cell, include but are not limited to foams formed from polyurethanes, silicones, polyethylenes, fluoropolymers and copolymers thereof. Hydrophilic polyurethane foam is one specific example. In at least some embodiments, all or a portion of the seals can comprise a hydrophobic material including a hydrophobic layer or coating that is also permeable to water vapor transmission. Examples of such materials include, but are not limited to, silicones and fluoropolymers such as expanded polytetrafluoroethylene (PTFE). [0022] and [0023], thus teaching an air permeable membrane coupled to the compliant scaffold, the air permeable membrane being comprised of a plurality of porous fluoropolymer layers including a porous fluoropolymer layer. Karamu does not explicitly teach porous fluoropolymer membrane having a microstructure including a fold and an elastomer applied to a portion of less than all of the porous fluoropolymer membrane, the elastomer operating to restore the microstructure of the porous fluoropolymer membrane including the fold after a force causing a deformation of the porous fluoropolymer membrane is removed. However, Zagl in related field (polymers including porous materials) teaches process for the formation of a structured porous film which shows any kind of geometric out-of-plane structures, such as wrinkles, foldings etc., which process should allow to tailor the structures especially on micro- and nanoscopic level, to obtain a permanent structuring of the film, and to obtain the structured film as such, separate from a substrate. [0008]. The term "porous film" as used herein denotes a film which comprises, or consists of, a porous material. For example, a porous material may be expanded polytetrafluoroethylene (PTFE) and/or any other paste processed expanded fluoropolymers and combinations thereof. [0024] and "Porous" refers to porous materials in which the pores are empty, but also refers to partially or fully imbibed porous materials, i.e. materials which have a porous structure in which the pores are Partially or fully filled with a substance, as long as the porous material remains a porous matrix that may dominate the materials properties. For example, such an imbibed porous material may be a porous material in which the pores partly or fully are filled with a flexible material, such as a liquid, or an uncured, flexible substance. The rigidity of such imbibed porous films can be tuned e.g. by temperature. If the filling material is flexible such as an uncured, liquid like or melted material, the matrix of the porous film holds the material in place and still dominates the film properties. [0029]. Relaxing of the  Thus, Zagl teaches a process of structured porous fluoropolymer film or membrane where the geometric out-of-plane structures, such as wrinkles, foldings etc. are formed (porous fluoropolymer membrane having a microstructure including a fold) and the porous material may be fully or partially filled with a flexible material such as liquid thus teaching the limitation of elastomer applied to a portion of less than all of the porous fluoropolymer membrane. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known structuring process for the well-known elastomeric materials that are used in the hearing aid as taught by Karamu to achieve desired rigidity and material flexibility of the hearing aid core when it is placed within the ear canal of the user. 
As to Claim 18, Karamuk in view of Zagl teaches the limitations of Claim 17 and wherein the elastomer operates to maintain the fold in the absence of an eternal force being applied to deform the fold, Zagl teaches on [0068] Relaxing of the stretched elastic substrate causes the adhered self-supported porous film to wrinkle, thereby forming the structured film. Without wishing to be bound by theory, it is believed that relaxing of the stretched substrate causes a partial or local loss of adhesion between the applied film and the elastic substrate. At those sites where a partial loss of adhesion occurs, wrinkles in the applied film can be formed.
As to Claim 19, Karamuk in view of Zagl teaches the limitations of Claim 17 and wherein air is permitted to flow through channels within the microstructure of the plurality of porous fluoropolymer layers, Zagl teaches on [0096] and [0097] Asymmetric 

As to Claim 20, Karamuk in view of Zagl teaches the limitations of Claim 17 and wherein the air permeable membrane is vapor permeable, Karamuk teaches Hydrophilic polyurethane foam is one specific example. In at least some embodiments, all or a portion of the seals can comprise a hydrophobic material including a hydrophobic layer or coating that is also permeable to water vapor transmission. [0022]. 
As to Claim 22 , Karamuk in view of Zagl teaches the limitations of Claim 17 and wherein the fluoropolymer is expanded polytetrafluoroethylene, Karamuk teaches [0022] all or a portion of the seals can comprise a hydrophobic material including a hydrophobic layer or coating that is also permeable to water vapor transmission. Examples of such materials include, but are not limited to, silicones and fluoropolymers such as expanded polytetrafluoroethylene (PTFE). 

As to Claim 23, Karamu teaches a method of forming an acoustic ear fitting (hearing aid, 100 Figures 2-7) comprising: applying an elastomer to a portion of less than all of a structured porous fluoropolymer membrane to form a composite cover, the structured porous fluoropolymer membrane having a microstructure including a fold, the elastomer being applied to the structured porous fluoropolymer membrane such that the elastomer encapsulates a portion of the fold in the microstructure, the composite cover being air permeable; and stretching the composite cover over a core member such that the composite cover is elastically tensioned about the core member,  Karamuk teaches with respect to materials, the seals 104 and 106 may be formed from compliant material configured to conform to the shape of the ear canal. Suitable materials include elastomeric foams having compliance properties (and dimensions) configured to conform to the shape of the intended portion of the ear canal (e.g., the bony portion) and exert a spring force on the ear canal so as to hold the hearing assistance device 100 in place in the ear canal. Exemplary foams, both open cell and closed cell, include but are not limited to foams formed from polyurethanes, silicones, polyethylenes, fluoropolymers and copolymers thereof. Hydrophilic polyurethane foam is one specific example. In at least some embodiments, all or a portion of the seals can comprise a hydrophobic material including a hydrophobic layer or coating that is also permeable to water vapor transmission. Examples of such materials include, but are not limited to, silicones and fluoropolymers such as expanded polytetrafluoroethylene (PTFE). [0023] Karamu does not explicitly teach the structured porous fluoropolymer membrane having a microstructure including a fold, the elastomer being applied to the structured porous fluoropolymer membrane such that the elastomer encapsulates a portion of the fold in the microstructure, However, Zagl in related field (polymers including porous materials) teaches process for the formation of a structured porous film which shows any kind of geometric out-of-plane structures, such as wrinkles, foldings etc., which process should allow to tailor the structures especially on micro- and nanoscopic level, to obtain a permanent structuring of the film, and to obtain the structured film as such, separate  Thus, Zagl teaches a process of structured porous fluoropolymer film or membrane where the geometric out-of-plane structures, such as wrinkles, foldings etc. are formed (porous fluoropolymer membrane having a microstructure including a fold) and the porous material may be fully or partially filled with a flexible material such as liquid thus teaching the limitation of such that the elastomer encapsulates a portion of the fold in the microstructure. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known structuring process for the well-known elastomeric materials that are used in the hearing aid as taught by Karamu to achieve desired rigidity and material the composite cover being air permeable ( [0003] of Karamuk teaches The seals are frequently formed from a highly porous and highly compliant foam material (e.g., hydrophilic polyurethane foam), and stretching the composite cover over a core member such that the composite cover is elastically tensioned about the core member, Karamuk teaches [0021] The medial seal 104 includes a shell wall 146 with an outwardly facing exterior surface 148, an inwardly facing interior surface 150, a base portion 152 and an outwardly bowed portion 154. The base portion 152 includes an opening 156 that is sized and shaped for mounting on the hearing device core 102. The opening 156 may be centrally placed or offset with respect to the shell wall 146, and may be oval, substantially circular or square. The outwardly bowed portion 154 is sized and shaped such that it will be spaced apart from the outer surface of the hearing device core 102. A cavity 158, which has an opening 160 located at the end of the outwardly bowed portion 154, is defined between the exterior surface of the hearing device core 102 and the shell wall interior surface 150. In the illustrated embodiment, the interior surface 150 includes a plurality of scallops 162 that may be used to impart the desired level of stiffness and conformability to the shell wall 146. The seals 104 and 106 may be attached to the core 102 with adhesive. Thus teaching the shell of the seals is stretched over the core 102 with the scallops 162 to impart stiffness and conformability to the shell wall 146. Figures 6 and 7. 
As to Claim 24, Karamu teaches a method of forming an acoustic ear fitting (hearing aid, 100 Figures 2-7) comprising: applying an elastomer to a portion of less than all of a structured porous fluoropolymer membrane to form a composite cover, the structured porous fluoropolymer membrane having a microstructure including a fold, the elastomer being applied to the structured porous fluoropolymer membrane such that the elastomer encapsulates a portion of the fold in the microstructure, the composite cover being air permeable; and stretching the composite cover over a core member such that the composite cover is elastically tensioned about the core member,  Karamuk teaches with respect to materials, the seals 104 and 106 may be formed from compliant material configured to conform to the shape of the ear canal. Suitable materials include elastomeric foams having compliance properties (and dimensions) configured to conform to the shape of the intended portion of the ear canal (e.g., the bony portion) and exert a spring force on the ear canal so as to hold the hearing assistance device 100 in place in the ear canal. Exemplary foams, both open cell and closed cell, include but are not limited to foams formed from polyurethanes, silicones, polyethylenes, fluoropolymers and copolymers thereof. Hydrophilic polyurethane foam is one specific example. In at least some embodiments, all or a portion of the seals can comprise a hydrophobic material including a hydrophobic layer or coating that is also permeable to water vapor transmission. Examples of such materials include, but are not limited to, silicones and fluoropolymers such as expanded polytetrafluoroethylene (PTFE). [0023] Karamu does not explicitly teach the structured porous fluoropolymer membrane having a microstructure including a fold, the elastomer being applied to the structured porous fluoropolymer membrane such that the elastomer encapsulates a portion of the fold in the microstructure, However, Zagl in related field (polymers including porous materials) teaches process for the formation of a structured porous film which shows any kind of geometric out-of-plane structures, such as wrinkles, foldings etc., which process should  Thus, Zagl teaches a process of structured porous fluoropolymer film or membrane where the geometric out-of-plane structures, such as wrinkles, foldings etc. are formed (porous fluoropolymer membrane having a microstructure including a fold) and the porous material may be fully or partially filled with a flexible material such as liquid thus teaching the limitation of such that the elastomer encapsulates a portion of the fold in the microstructure. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention the composite cover being air permeable ( [0003] of Karamuk teaches The seals are frequently formed from a highly porous and highly compliant foam material (e.g., hydrophilic polyurethane foam) and preforming the composite cover such that the composite cover adopts a designated shape when supported, the preformed composite cover including a void; and injecting a core material into the void such that the core material stretches and supports the composite cover in the designated shape, Karamuk teaches on [0019 ] an exemplary hearing device 100 includes a core 102, a medial seal 104, a lateral seal 106, and a volume of viscous medium 108 located within a cavity that is located between an exterior surface of the core and an interior surface of the medial seal 104. The viscous medium may be, for example, a purely viscous medium, a viscoelastic medium, or a gelled viscous medium. Briefly, when the hearing device 100 is inserted into the ear canal, the viscous medium will occupy the cavity as well as some of the open space between the hearing assistance device and the ear canal. The viscous medium promotes sound attenuation and humidity transport without substantially increasing (i.e., without increasing by more than 50%) the seal pressure on the ear canal wall. Also as shown om Figure 8 and 9 and [0025], [0026] teaches the hearing assistance device 100 is inserted into the ear canal 10, it will transition from the uncompressed state (FIG. 8) to the compressed state (FIG. 9) where the medial seal 104 is compressed. As a result, a portion of the gel 108 will flow through the opening 160 and into the previously open space defined by the preforming the composite cover such that the composite cover adopts a designated shape when supported, the preformed composite cover including a void; and injecting a core material into the void such that the core material stretches and supports the composite cover in the designated shape. 

2.	Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karamuk et al. (US 20180041852), hereinafter Karamuk in view of Zagl (US 20160167291) in further view of Alexander et al. (US 20110048850).  
As to Claim 7, Karamuk in view of Zagl teaches the limitations of Claim 1, and wherein the composite cover is liquid impermeable, Karamuk teaches “hydrophilic polyurethane foam “. Karamuk in view of Zagl does not teach the cover is liquid impermeable. However, acoustic composites that are liquid impermeable and vapor permeable are 
As to Claim 21, Karamuk in view of Zagl teaches the limitations of Claim 17, and wherein the air permeable membrane is liquid impermeable, Karamuk teaches “hydrophilic polyurethane foam “. Karamuk in view of Zagl does not teach the cover is liquid impermeable. However, acoustic composites that are liquid impermeable and vapor permeable are well-known in the art. Alexander teaches on [0053] the structured film is liquid impermeable (for example, water impermeable and vapor permeable. See at least [0053]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to design the composite cover such that it is impermeable to water or other liquids to protect the hearing aid from getting damaged from the invasion of foreign liquid particles. 

3. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karamuk et al. (US 20180041852), hereinafter Karamuk in view of Zagl (US 20160167291) in further view of Urso (US20060291683).   
As to Claim 10, Karamuk in view of Zagl teaches the limitations of Claim 18 but does not explicitly teach wherein the composite cover is mounted within the foam. However, Urso in related field teaches the inner portion 130i of wall 130 of shell 110 can include a scalloped or convoluted pattern or shape 180 having one or more scallops 190. The scallops can be configured to function as hinged elements 185 which collectively impart a selectable amount of stiffness and conformability to the walls of the seal as well as allowing a number of functions described below. The scallops can have a selectable depth 190D, length 190L width 190W and frequency or pitch 190F (i.e., number of scallops per unit length). Thus in this way, the seal can dynamically conform to changes in the shape of the ear canal so as to maintain an acoustical seal with the canal walls. In use, this allows the seal to maintain the acoustical seal during various activities tending to cause canal deformation such as chewing, head movement, sports and like activities. See at least [0071], [0075], Figures 8B, 8A. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further modify the composite cover or seal such that the seals include scallops formed within the shell or core to provide radial stiffness to the seal thus reducing the seal deformation.  
4.	Claims 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karamuk et al. (US 20180041852), hereinafter Karamuk in view of Zagl (US 20160167291) in further view of Boesen (US 20170214987).   
As to Claim 14, Karamuk in view of Zagl teaches the limitations of Claim 1, but does not explicitly teach further comprising a biometric sensor, wherein the composite cover is interposed between the biometric sensor and the user's skin. However, hearing aids 
As to Claim 15, Karamuk in view of Zagl in further view of Boesen teaches the limitations of Claim 1,wherein the biometric sensor is an optical biometric sensor, Boesen teaches on [0032], The wireless earpieces may include a number of sensors and input devices including, light sensors ( and thus optical). 
As to Claim 16, Karamuk in view of Zagl in further view of Boesen teaches the limitations of Claim 14 and wherein the biosensor is a bioelectric biometric sensor, Boesen teaches the sensors may be utilized to sense any number of biometric readings or information, such as heart rate, respiratory rate, blood, or skin physiology, or other  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651